Citation Nr: 0831400	
Decision Date: 09/15/08    Archive Date: 09/22/08

DOCKET NO.  07-21 600	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death. 


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

James A. DeFrank, Associate Counsel



INTRODUCTION

Service department records show that the veteran had active 
duty from June 1946 to April 1949 where he served with the 
Special Philippine Scouts.  The veteran also had recognized 
service as a member of the Armed Forces of the Philippines 
(AFP) from February 1951 to July 1951.  He died in July 1951.  
The appellant is the veteran's widow.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a February 2007 rating decision of the Manila, 
Philippines Department of Veterans' Affairs (VA) Regional 
Office (RO), which denied service connection for the cause of 
the veteran's death. 

In August 2008, the appellant testified at a videoconference 
hearing before the undersigned.  A transcript of the hearing 
is of record. 

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

1.  The veteran died in July 1951; the cause of death was 
cardiac arrest due to a gunshot.

2.  During the veteran's lifetime, service connection was not 
in effect for any disability.

3.  The weight of the evidence is against a link between any 
of the conditions that caused or contributed to the veteran's 
death and a disease or injury in service.  



CONCLUSION OF LAW

A service-connected disability was not a principal or 
contributory cause of death.  38 U.S.C.A. § 1310 (West 2002); 
38 C.F.R. § 3.303, (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2007).

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); C.F.R. § 3.159(b)(1) (2007).  VCAA notice should 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In a letter dated June 2006, the informed the appellant of 
the evidence needed to substantiate the claim, what medical 
or other evidence he was responsible for obtaining, and what 
evidence VA would undertake to obtain.  

While 38 C.F.R. 3.159 was recently amended to eliminate the 
requirement that VA request that a claimant submit any 
evidence in his or her possession that might substantiate the 
claim, the June 2006 letter still told the appellant that she 
could send VA information that pertained to her claim.  This 
notice served to inform her of the need to submit relevant 
evidence in her possession.

The Court has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include: 1) veteran status; 2) existence of a 
disability; 3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).

In the context of a claim for Dependency and Indemnity 
Compensation (DIC) benefits, which includes a claim of 
service connection for the cause of the veteran's death, 
section 5103(a) notice must be tailored to the claim.  The 
notice should include (1) a statement of the conditions, if 
any, for which a veteran was service connected at the time of 
his or her death; (2) an explanation of the evidence and 
information required to substantiate a DIC claim based on a 
previously service-connected condition; and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet service 
connected.  Hupp v. Nicholson, 21 Vet. App. 342 (2007). 

In the June 2006 letter, the RO notified the appellant of the 
evidence needed to substantiate entitlement to DIC.  The 
letter satisfied the second and third elements of the duty to 
notify by informing the appellant that VA would try to obtain 
medical records, employment records, or records held by other 
Federal agencies, but that she was nevertheless responsible 
for providing any necessary releases and enough information 
about the records to enable VA to request them from the 
person or agency that had them.

The June 2006 letter provided notice as to the evidence 
needed to substantiate entitlement to DIC based on a 
condition service connected during the veteran's life and on 
the basis of a condition not yet service connected.  The 
appellant has demonstrated actual knowledge of the evidence 
needed to substantiate such a claim by her testimony and 
contentions, including from the August 2008 hearing.  

Any notice error will be presumed prejudicial unless VA can 
show that the error did not affect the essential fairness of 
the adjudication and persuade the Court that the purpose of 
the notice was not frustrated, for example by demonstrating 
"(1) that any defect was cured by actual knowledge on the 
part of the claimant, (2) that a reasonable person could be 
expected to understand from the notice what was needed, or 
(3) that a benefit could not have been awarded as a matter of 
law." Sanders v. Nicholson, 487 F.3d 881, 888-9 (Fed. Cir. 
2007), George-Harvey v. Nicholson, 21 Vet. App. 334, 339 
(2007).

The appellant has had opportunities to provide additional 
evidence, contentions, and have a hearing after she received 
the notice specified in Hupp.  Hence, she had a meaningful 
opportunity to participate in the adjudication of the claim 
and the fundamental fairness of the adjudication was not 
affected.  Given her opportunity to participate after she 
received notice, the fundamental fairness of the claim was 
not frustrated.

The Board notes that the appellant did not receive notice 
about the evidence needed to establish a rating or notice 
regarding an effective date.  Since the claim is being 
denied, no rating is being given and no effective date is 
being set.  She is, therefore, not prejudiced by the lack of 
notice on these elements.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993) (where the Board addresses a question that 
has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the claimant 
has been prejudiced).  

Here, the notice was provided prior to the appealed rating 
decision, fully in accordance with Pelegrini II and Mayfield.  

VA has thereby met its obligations to notify the appellant of 
the medical and other evidence needed to substantiate her 
claim and of what evidence she is responsible for obtaining.  
Charles v. Principi, 16 Vet. App. 370 (2002); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

The duty to assist

Regarding VA's duty to assist the appellant with her claim on 
appeal, all pertinent and identified records have been 
obtained.  

The veteran's service medical records were reportedly 
destroyed at the National Personnel Records Center (NPRC) in 
a 1973 fire.  Destruction of service medical records does not 
create a heightened benefit of the doubt, but only a 
heightened duty on the part of VA to consider the 
applicability of the benefit of the doubt, to assist the 
claimant in developing the claim, and to explain its 
decision.  Cromer v. Nicholson, 19 Vet App 215 (2005); Russo 
v. Brown, 9 Vet. App. 46, 51 (1996).

Where service medical records are missing, VA also has a duty 
to search alternate sources of service records.  Washington 
v. Nicholson, 19 Vet. App. 362 (2005).

NPRC searched alternative records to verify the veteran's 
service dates and also indicated that alternate service 
treatment records could not be reconstructed.   

VA attempted to obtain additional service medical and 
alternate records, but no additional records were found.  It 
is reasonably certain that further efforts to obtain the 
veteran's service medical records would be futile.  38 
U.S.C.A. § 5103A. 
Therefore, the facts relevant to the appellant's claims have 
been properly developed, and there is no further action to be 
undertaken to comply with the provisions of the VCAA and the 
implementing regulations.  See Wensch v. Principi, 15 Vet App 
362 (2001); see also 38 U.S.C.A. §5103A(a)(2) (the Secretary 
not required to provide assistance "if no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim").

Service Connection for the Cause of Death

Dependency and indemnity compensation may be awarded to a 
veteran's surviving spouse, children, or parents for death 
resulting from a service-connected disability.  38 U.S.C.A. § 
1310; see also Hanna v. Brown, 6 Vet. App. 507, 510 (1994). 

In order to prevail on the issue of entitlement to service 
connection for the cause of the veteran's death, the evidence 
must show that a disability incurred or aggravated by service 
caused or contributed substantially or materially to cause 
the veteran's death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  
The service-connected disability will be considered as the 
principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  38 C.F.R. § 3.312(b).  A contributory cause 
of death is inherently one not related to the principal 
cause.  In determining whether a service-connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially; that it combined to cause death; 
that it aided or lent assistance to the production of death.  
It is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.  38 C.F.R. § 3.312(c).

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303(a). 


Factual Background

The veteran died on July [redacted], 1951.  The cause of death was 
listed as cardiac arrest due to gunshot.  

In a July 1993 letter, the AFP General Headquarters stated 
that the veteran enlisted in the AFP in February 1951 and was 
killed in action in July 1951.

In an October 2006 correspondence, the NPRC stated that no 
separation documents were available from which to verify 
active duty dates and character of discharge.  Alternate 
record sources confirmed that the veteran served on active 
duty from June 1946 to April 1949.

At her August 2008 videoconference hearing, the appellant 
stated that the veteran was shot in 1951 by the New 
Philippine Army.  She stated that at the time of his death 
the veteran served with the Regular Philippine Army.

Analysis

VA death benefits (whether dependency and indemnity 
compensation (DIC) or pension) are payable to the surviving 
spouses of veterans.  38 U.S.C.A. §§ 1310, 1521, 1524.

"Veteran" means a person who served in the active military, 
naval, or air service and who was discharged or released 
under conditions other than dishonorable.  38 U.S.C.A. § 101; 
38 C.F.R. § 3.1(d).  Active military, naval, or air service 
includes active duty.  "Active duty" is defined as full time 
duty in the Armed Forces.  38 C.F.R. § 3.6.  The "Armed 
Forces" consists of the United States Army, Navy, Marine 
Corps, Air Force, and Coast Guard, including their Reserve 
components.  38 C.F.R. § 3.1.


An individual claiming entitlement to VA benefits on the 
basis of her spouse's military service must show by a 
preponderance of the evidence that he had active service in 
the Armed Forces of the United States.  If this burden is not 
met, the individual does not have the status of a claimant, 
and the individual is not entitled to the benefit of the 
doubt in resolving factual issues.  If the individual does 
not submit acceptable evidence of service (i.e., a document 
issued by the service department containing needed 
information as to length, time and character of service), VA, 
however, is obligated to request verification of service from 
the service department. 38 C.F.R. § 3.203(c); see Sarmiento 
v. Brown, 7 Vet. App. 80 (1994). 

Service as a Philippine Scout in the Regular Army inducted 
between October 6, 1945, and June 30, 1947, inclusive, and in 
the Commonwealth Army of the Philippines from and after the 
dates and hours when called into service of the Armed Forces 
of the United States by orders issued from time to time by 
the General Officer, U.S. Army, pursuant to the Military 
Order of the President of the United States dated July 26, 
1941, is included for compensation benefits, but not for 
pension benefits.  Service department certified recognized 
guerrilla service and unrecognized guerrilla service under a 
recognized commissioned officer, only if the person was a 
former member of the United States Armed Forces (including 
the Philippine Scouts), or the Commonwealth Army, prior to 
July 1, 1946, is included for compensation benefits, but not 
for pension benefits.  38 C.F.R. § 3.40(b), (c), and (d).  
Active service will be the period certified by the service 
department.  38 C.F.R. § 3.9 (2007). 

The appellant contends that the veteran's death was related 
to his service.  However, at the time of his death, service 
connection was not in effect for any disorders. 

The Board notes that while the veteran had active duty 
service from June 1946 to April 1949, he served with the AFP 
at the time of his death in 1951.  Unfortunately, the 
veteran's AFP service does not constitute service in the U.S. 
Armed Forces. 

In essence what the record shows (without dispute) is that 
the appellant's deceased spouse had active service with the 
Armed Forces of the Philippines at the time of his death.  
While such service during the World War II era may have been 
qualifying for VA benefits (because the Philippine Armed 
Forces were called into service of the Armed Forces of the 
U.S. by Order of the President) those circumstances ended in 
1946, and the service of the appellant's deceased spouse with 
the AFP began in 1951.  Nothing in the record shows that he 
served in the Armed Forces of the U.S. (nor is such service 
directly alleged) at the time he was shot which resulted in 
his death.

Governing law does not provide U.S. veteran status for 
service in the Armed Forces of the Philippines from 1951.  
The appellant's deceased spouse was not serving as a U.S. 
veteran when he was fatally shot in July 1951. 

The Board is presented with an evidentiary record which does 
not show that the disability which caused the veteran's death 
manifested in service in June 1946 to April 1949, or within 
the presumptive period.

Therefore, based on the medical evidence of record, the Board 
finds that service connection for the veteran's cause of 
death is not warranted.  There is no evidence of cardiac 
arrest in service, and the service incurrence cannot be 
presumed because there is no evidence within one year after 
service.  The Board sympathizes with the appellant for her 
loss.  However, the preponderance of the evidence is against 
a finding of a link between the veteran's cause of death and 
his service between 1946 and 1949.  Thus, the appellant's 
claim must be denied.  See Ruiz v. Gober, 10 Vet. App. 352 
(1997).  As the preponderance of the evidence is against the 
claim, the benefit-of-the-doubt doctrine is not applicable. 
See 38 U.S.C.A § 5107 (West 2002).



ORDER


Entitlement to service connection for the cause of the 
veteran's death is denied. 


____________________________________________
JOHN L .PRICHARD
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


